Citation Nr: 0522913	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-03 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date prior to June 10, 2003, for 
a total rating for compensation purposes based upon 
individual unemployability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from October 1990 
to May 1991, including service in the Gulf War.  This case 
comes before the Board of Veterans Appeals (the Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).  


FINDINGS OF FACT

1.  A rating decision dated in February 2001 denied a claim 
of entitlement to a total rating for compensation purposes 
based upon individual unemployability; a timely substantive 
appeal was not received

2.  A claim for increased evaluations for the veteran's 
service-connected disabilities was received by VA on June 10, 
2003.

2.  The initial evidence of unemployability due to service-
connected disabilities was on VA examination in July 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to June 10, 2003, 
for a total rating for compensation purposes based upon 
individual unemployability have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In July 2003, the RO sent the veteran a letter, with a copy 
to her representative, in which she was informed of the 
requirements needed to establish entitlement to an increased 
rating.  The July 2003 notification would also apply to the 
"downstream" issue of entitlement to an effective date 
prior to June 10, 2003 for a total rating for compensation 
purposes based upon individual unemployability (TDIU).  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  

In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional 
relevant evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, because the issue in 
this case involves the issue of entitlement to TDIU prior to 
June 2003, a current examination is not relevant.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient evidence on file on which to make a decision.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to her VA claims folder 
with respect to the issue decided herein.
The veteran has been given ample opportunity to present 
evidence and argument in support of her claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Factual Background

A July 1991 medical report from a private chiropractor 
reveals that the veteran was treated for chronic cervical 
compression trauma of C2, C5, and C6 and would require 
further treatments until the syndrome was alleviated.  

The veteran complained on VA examination in January 1994 of 
intermittent headaches, neck, and back pain.  Musculoskeletal 
examination did not show any cervical abnormality.  The 
diagnoses were headache and hypertension.  X-rays of the 
cervical spine revealed a small anterior spur at C4-C5.  

A December 1997 rating decision granted entitlement to 
service connection for headaches and assigned a 10 percent 
evaluation effective November 10, 1993.

The veteran complained on VA compensation and pension 
evaluation in January 1998 of generalized joint aches and a 
sleep disorder.  The diagnoses were generalized joint aches 
and sleep disorder, undiagnosed illnesses, chronic 
conditions, without significant impairment.  The diagnosis on 
psychiatric evaluation was anxiety disorder with panic 
attacks.  X-rays of the hands were within normal limits.

The diagnosis on VA treatment records dated in February 1998 
was dysthymic disorder/alcohol abuse.  Global assessment of 
functioning (GAF) score of 55 was assigned.

An August 1998 rating decision granted entitlement to service 
connection for undiagnosed illness manifested by joint 
stiffness, which was assigned a 10 percent evaluation, and 
for anxiety disorder with panic attacks and sleep impairment, 
which was assigned a 30 percent evaluation; the awards were 
effective November 10, 1993.

On VA examination of the spine in February 1999, the 
diagnosis was degenerative joint disease of the cervical 
spine with cervical radiculopathy in the upper extremities.  
X-rays of the cervical spine showed mild 
retrospondylolisthesis of C4-5 and C5-6, degenerative disc 
disease of C5-6, and probable paravertebral calcification of 
C4-5 and C6-7.  The diagnosis on VA psychiatric evaluation in 
February 1999 was anxiety with panic attacks.  The diagnoses 
on VA evaluation in March 1999 were anxiety disorder and neck 
strain.  

An April 1999 rating decision granted entitlement to service 
connection for degenerative joint disease of the cervical 
spine and assigned a 10 percent evaluation, effective 
February 1, 1999.

VA treatment records for July 1999 reveal the diagnoses of 
major depression and dysthymic disorder.  According to the 
examiner, the veteran's depression rendered her less capable 
of coping with chronic illness than the average person and 
that she was unable to carry out most duties associated with 
gainful employment.  

A claim for increased evaluations for her service-connected 
disabilities was received by VA in July 2000.

It was noted on VA general medical examination in November 
2000 that the veteran was no longer employed by the United 
States Postal Service and was involved in vocational 
rehabilitation, trying to go back to school.  The diagnoses 
were anxiety disorder; recurrent headaches; and hypertension, 
well controlled.  The examiner concluded that the veteran's 
disabilities did not make her unemployable.
On VA psychiatric evaluation in November 2000, the veteran 
said that she was on leave from her job because of her 
psychiatric problems.  She was taking medication and 
receiving outpatient treatment for her psychiatric 
disability.  A generalized anxiety disorder was diagnosed, 
and a GAF score of 54 was assigned.  The examiner concluded 
that the veteran's psychiatric disability did not make her 
unemployable.

The diagnoses on VA neurological examination in November 2000 
were headache disorder, migraine without aura, aggravated by 
her anxiety disorder; cervical spine strain without 
radiculopathy or myelopathy, with x-ray evidence of mild 
retrospondylolisthesis of C4 on C5 and C5 on C6; lumbar spine 
strain; and shooting-type pain in arms, at times in her legs, 
and over her body of unknown etiology.  The examiner 
concluded that although the veteran could not perform work 
requiring lifting more than 10 pounds, she could perform 
desk-type work and was not unemployable.

The veteran was seen at Ingalls Memorial Hospital in November 
2000 because she had not had her anxiety medication in three 
days.  An anxiety disorder was diagnosed.

A February 2001 rating decision denied entitlement to 
increased evaluation for the veteran's service-connected 
disabilities and for TDIU, and the veteran was notified of 
the denials in February 2001.  A notice of disagreement was 
received later in February 2001.  A Statement of the Case was 
issued in January 2001; a substantive appeal was not received 
from the veteran.

VA treatment and medication records from April through 
October 2001 reveal problems in June 2001 with cervical and 
lumbar pain, with no definite radicular component.  The 
examiner who provided the above-reported VA treatment noted 
for July 1999 provided the same report in September 2001.  
Magnetic resonance imaging of the cervical spine in October 
2001 revealed degenerative disc disease, with subligamentous 
disc herniations at C3-4 and C5-6, with moderate central 
stenosis at C5-6.

The veteran was hospitalized at Ingalls Memorial Hospital in 
August 2002 for a seizure.  

VA treatment records from September 2002 to June 2003 reveal 
an assessment in August 2002 of depression/anxiety with a 
strong Axis II component that limited her effectiveness with 
self-care/compliance; she was thought to be functioning at 
her baseline (marginal) level.  The assessment in October 
2002 was major depressive disorder, "atypical" 
presentation, with some compulsive behavior and agoraphobia, 
aggression.  It was noted that she had responded well to 
treatment in the past.  According to a note from a VA 
psychiatrist dated in February 2003, the veteran had a 
seizure disorder and hypertension, both of which were poorly 
controlled.  The assessment in March 2003 was major 
depressive disorder, compliant with medications but not 
responding well.  It was noted that she had had a new onset 
of seizure and memory problems but had not come in for a 
workup.  According to a note dated in May 2003, the veteran 
called requesting medication renewals; she appeared to be 
doing better and reported that she was feeling well.  X-rays 
of the cervical spine in June 2003 showed a small anterior 
spur at C5-6.

VA Form 21-4138, Statement in Support of Claim, requesting an 
increase in the veteran's service-connected disabilities, was 
received by VA on June 10, 2003.

The veteran complained on VA examination of the spine in July 
2003 of increasing pain in her neck, helped by rest but not 
by medication.  The assessment was mild cervical spine strain 
without significant degeneration or evidence of 
radiculopathy.  She complained on VA psychiatric evaluation 
in July 2003 of increased anxiety with insomnia and an 
inability to concentrate.  She was receiving outpatient 
treatment and taking medication for her psychiatric problems.  
It was noted that she had not worked for five years.  The 
diagnosis was generalized anxiety disorder, and a GAF score 
of 46 was assigned.  It was concluded that the veteran was 
unable to work due to her anxiety disorder.  The veteran 
complained on VA neurological evaluation in July 2003 of 
headaches 3 to 4 times a week and of seizures.  The diagnoses 
were migraine headache disorder, without aura; and 
generalized seizure disorder.  The examiner concluded that 
the seizure disorder was less likely than not related to her 
anxiety disorder.

An August 2003 rating decision granted an increased 
evaluation of 70 percent for service-connected anxiety 
disorder, granted an increased evaluation of 20 percent for 
service-connected degenerative joint disease of the cervical 
spine, granted TDIU, and granted Dependents' Educational 
Assistance; all of the grants were effective June 10, 2003, 
the date of the claim for increased compensation.  The August 
2003 rating decision denied increased evaluations for 
service-connected headaches and service-connected undiagnosed 
illness manifested by joint stiffness.  

Pertinent Law and Regulations

A claim for TDIU is essentially a claim for an increased 
rating.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The 
general rule with respect to the effective date of an award 
of increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by the regulation, which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  "Date of receipt" generally means the date on 
which a claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2004).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  


A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal 
claim.  However, the informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  "Evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

An appeal to the Board is initiated by filing a timely Notice 
of Disagreement, and is perfected by filing a timely 
Substantive Appeal, after a statement of the case has been 
furnished.  38 C.F.R. §§ 20.200, 20.202 (2004).  The 
Substantive Appeal may be set forth on a VA Form 9, "Appeal 
to the Board of Veterans' Appeals," or a predecessor form, or 
on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the RO.  38 C.F.R. § 20.202.

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 U.S.C.A. § 20.302(b) (2004).  The 
60-day period may be extended for a reasonable period on 
request for good cause shown.  38 U.S.C.A. § 7105(d)(3).  
Regulations further specify that a request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303 
(2004).

Analysis

The veteran contends that a TDIU should be granted effective 
February 21, 2001, the date of a rating decision denying 
entitlement to TDIU, because there was evidence at that time 
that her disabilities had increased in severity and rendered 
her unemployable.  

As noted above, a claim for TDIU is essentially a claim for 
an increased rating.  Consequently, the effective date of an 
award of increased compensation is normally the later of the 
date of receipt of claim or the date entitlement arose, 
unless there is evidence demonstrating that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Because a TDIU was ultimately awarded effective June 10, 
2003, the date of the most recent claim for increased 
benefits, the Board must determine whether there is evidence 
of a claim for TDIU that was not finally adjudicated or 
medical evidence of total disability due to service-connected 
disabilities prior to June 10, 2003.  

The veteran's July 2000 claim for increased evaluations was 
denied by rating decision in February 2001.  She was notified 
of the denial later in February 2001, and a notice of 
disagreement was received by VA in February 2001.  A 
Statement of the Case was issued in January 2002.  No 
subsequent correspondence was received from the veteran until 
a request for increased evaluations for her service-connected 
disabilities was received by VA on June 10, 2003.  As a 
substantive appeal to the rating decision dated in February 
2001 was not received, the February 2001 rating decision is 
final.  38 U.S.C.A. § 7105. 

Because the veteran's current claim for benefits was received 
by VA on June 10, 2003, an effective date prior to June 10, 
2003 for TDIU would not be warranted unless there was 
evidence of unemployability within a year prior to June 10, 
2003.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
The only medical evidence dated within the year prior to June 
2003 is the outpatient treatment evidence from September 2002 
through June 2003.

Although the VA treatment records from September 2002 to June 
2003 reveal continued problems with the veteran's service-
connected anxiety disorder, they do not show that the veteran 
was unemployable due solely to her service-connected 
disabilities.  The fact that she was unemployed does not 
automatically mean that she was unemployable.  In fact, the 
assessment in August 2002 of depression/anxiety included a 
strong Axis II component, for which service connection is not 
in effect.  While a major depressive disorder was diagnosed 
in October 2002, it was noted that she had responded well to 
treatment in the past.  The veteran's major problems in 
February 2003 involved her seizure disorder and hypertension, 
neither of which is service-connected.  Additionally, even 
though it was reported in March 2003 that the veteran had a 
major depressive disorder and was not responding well to her 
medications, she reported that she was feeling well in May 
2003.  Consequently, medical evidence of unemployability due 
to service-connected disabilities has not been shown within 
the year prior to receipt of the claim in June 2003.

The first medical evidence of record that indicates 
unemployability due to service-connected disorders was not 
until July 2003, when a VA examiner found the veteran unable 
to work due to her service-connected psychiatric disorder.  
Accordingly, as the effective date for the assignment of a 
TDIU is either the date of claim, in this case June 10, 2003, 
or the date entitlement is shown, in this case the date of 
the VA examination in July 2003, whichever is later, an 
effective date prior to June 10, 2003 is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

An effective date prior to June 10, 2003, for TDIU is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


